IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,838-02


                          EX PARTE VICTOR CARDENAS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2015CR10429-W1 IN THE 227TH DISTRICT COURT
                             FROM BEXAR COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery with a deadly weapon and sentenced to 6 years’ confinement.

        The trial court entered findings of fact and conclusions of law recommending that

Applicant’s claim challenging the denial of street time credit following the revocation of his parole

be denied. The State observed that Applicant had not received 83 days of pre-trial jail time credit for

his detention on this charge in Oklahoma. The trial court has the authority to correct this error, if any,

via a nunc pro tunc judgment. Ex parte Ybarra, 149 S.W.3d 147, 148 (Tex. Crim. App. 2004).
                                                                                                 2

However, a pre-trial jail time credit claim is not properly raised on habeas review. Id.

       After a review of the record and the findings, we agree that Applicant’s street-time credit

claim is without merit. Therefore, we deny relief. Ex parte Torres, 943 S.W.2d 469, 472 (Tex. Crim.

App. 1997). Applicant’s claim for pre-sentence jail time credit is dismissed. Ybarra, 149 S.W.3d at

148-49; Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010).

Filed: December 21, 2022
Do not publish